Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 4/8/2021.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US 2009/0308815) and Peeters (US 2015/0336826).
Regarding claim 1 Schwingle teaches a system having a primary treatment subsystem (3), a secondary treatment subsystem capable of removing biological contaminants (4), a tertiary treatment subsystem comprising, a reactor tank (6 8 10 of Fig. 1 or 210 215 220 of Fig. 2) with at least one inlet and outlet, a source of ballast material (9 10) fluidly connected to the reactor tank, a source of coagulant (7 235) fluidly connected to the reactor tank, a solids liquid separator (15 205) having an effluent outlet (16 265) and a ballasted solids outlet (24 270), a recycle conduit (10 11 275 290) connecting the ballasted solids outlet to the reactor tank, a ballast recovery system that is in fluid communication with the ballasted solids outlet of the separator that is 
It is noted that while Schwingle teaches multiple reactor tanks in series, the last tank in the series would be the reactor tank that is fluidly connected to the sources of all the additives. 
While Schwingle teaches automating fluid flow for various streams, Schwingle fails to explicitly state providing said controller to control the flow for the recycle line. Having the controller monitor and control the fluid in the recycle stream is consistent with Schwingle and Sauvignet teaches that providing a controller specifically for the ballast recycle stream allows for varying flow of the ballast in order to control the amount of ballast present in the reaction/flocculation tank (claims 37-38).  As such, Schwingle either implicitly teaches providing a controller to control the recycle stream, or it would have been obvious to do so in order to control the amount of ballast in the reaction tank. 
Schwingle teaches that the secondary treatment system having a second reactor tank (4) configured to remove biological contaminants (page 7).  However, Schwingle fails to teach a ballast recycle system configured to recycle a portion of the ballasted solids from the second reactor tank back to the second reactor tank. Peeters teaches that in biologically treating a fluid in a reactor, the sludge/solids is removed and a portion recycled back to said reactor in order to keep the biomass at a desired level for treatment ([0002]).  As such, it would have been obvious to provide a ballast recycle 
It is further noted that the specific fluids being treated, reactions desired, and specific operational parameters are considered intended use. “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). In this case, all claimed structural and function limitations are capable of being performed via Schwingle/modified Schwingle. 
Regarding claims 2-5, said limitations merely recite the desired outcome of the treatment process or operational parameters. Modified Schwingle teaches controlling the ballasted recycle flow and therefore meets the claimed apparatus limitations.
Regarding claim 10, Schwingle teaches that a source of flocculant (13 245) is also fluidly connected to the reactor tank (Fig. 1 and Fig. 2).
Regarding claim 14, Schwingle teaches a ballast recovery system (20 280) capable of returning separated ballast to the reactor tank as recycled ballast (10) (Page 8).
Regarding claim 15, Schwingle teaches that the secondary treatment system having a second reactor tank (4) configured to remove biological contaminants (page 7).  However, Schwingle fails to teach a ballast recycle system configured to recycle a portion of the ballasted solids from the second reactor tank back to the second reactor tank. Peeters teaches that in biologically treating a fluid in a reactor, the sludge/solids is removed and a portion recycled back to said reactor in order to keep the biomass at a . 



Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US 2009/0308815) and Peeters (US 2015/0336826) as applied to claim 1 above, and further in view of Masciola et al. (US 2014/0102986).
Regarding claims 6-7, Schwingle fails to teach a sulfide metal precipitant source in fluid communication with the reactor tank. Masciola teaches that in treating similar wastewater, a sulfide metal precipitant used in conjunction with coagulants, flocculants, and a solid liquid separator is desirable as it allows for removal a specific soluble metals within the wastewater stream (Fig. 3 and [0031]-[0033]). As such, one skilled in the art would have found it obvious to provide a sulfide metal precipitant source in fluid communication with the reactor tank in order to remove metal contaminants from a wastewater stream being treated. 

Claims 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwingle et al. (WO 2013/187979 in IDS) in view of Sauvignet et al. (US 2009/0308815) and Peeters (US 2015/0336826) as applied to claims 1 and 10 above, and further in view of Yada et al. (US 2004/0217062).
Regarding claims 8-9, Schwingle fails to teach a source of a pH control agent fluidly connected to the reactor tank coupled with a controller. Yada teaches that in treating various wastewater streams, controlling the pH is critical to a precipitating unwanted contaminants that are removed via coagulant addition and solids/liquid separation (Fig. 1 and [0003]).  As such, it would have been obvious to provide a source of pH control agent fluidly connected to the reactor tank coupled to the controller in order to optimize the precipitation reaction and remove unwanted contaminants. 
Regarding claims 11 and 13, Schwingle fails to teach a source of an adsorbent fluidly connected to the reactor tank. Yada teaches that in treating various wastewater streams, an adsorbent is critical to a removing unwanted contaminants during the treatment process (Fig. 1 and [0003]).  As such, it would have been obvious to provide an adsorbent fluidly connected to the reactor tank in order to further remove unwanted contaminants.
Regarding claim 12, see claims 8-9 above. 
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. It is noted that the above rejection has been modified to address the added claim limitations to claim 1. More specifically, Schwingle explicitly teaches that the source of ballast is element 10 in Fig. 1, which is the separated ballast from the ballast recovery system (20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777